 Case 3:20-cv-00476-S-BH Document 100 Filed 05/24/21                                    Page 1 of 1 PageID 932



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

TODD MICHAEL TOMASELLA,                                      §
         Plaintiff,                                          §
vs.                                                          §
                                                             § Civil Action No. 3:20-CV-0476-S-BH
                                                             §
DIVISION OF CHILD SUPPORT, et al.,                           §
           Defendants.                                       § Referred to U.S. Magistrate Judge1

                                               AMENDED ORDER

       Before the Court for determination is Plaintiffs’ Motion for Leave of Court to File Response

to Judge Blairs’ MTD [Doc 62-63], filed April 6, 2021 (doc. 91). The motion is GRANTED. The

Clerk of Court shall file the proposed response attached to the motion.

       SO ORDERED on this 24th day of May, 2021.



                                                                   ___________________________________
                                                                   IRMA CARRILLO RAMIREZ
                                                                   UNITED STATES MAGISTRATE JUDGE




       1
        By Special Order No. 3-251, this pro se case has been automatically referred for full case management.
